DISMISS; and Opinion Filed April 12, 2016.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-01553-CR

                             THE STATE OF TEXAS, Appellant

                                                V.

                          DAVID MICHAEL SHINSKIE, Appellee

                      On Appeal from the County Criminal Court No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. M14-57777-E

                              MEMORANDUM OPINION
                             Before Lang-Miers, Evans, and Brown

       The State has filed a motion to dismiss the appeal. The motion is signed by counsel for

the State. The Court GRANTS the motion and ORDERS that the appeal be DISMISSED and

this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).


                                                      PER CURIAM

Do Not Publish
TEX. R. APP. P. 47

151553F.U05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                        JUDGMENT

THE STATE OF TEXAS, Appellant                     On Appeal from the County Criminal Court
                                                  No. 4, Dallas County, Texas
No. 05-15-01553-CR         V.                     Trial Court Cause No. M14-57777-E.
                                                  Opinion delivered per curiam before Justices
DAVID MICHAEL SHINSKIE, Appellee                  Lang-Miers, Evans, and Brown.

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 12th day of April, 2016.